Citation Nr: 1454141	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating higher than 10 percent for low back strain with thoracolumbar spine degenerative disc disease.

3.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Veteran had active service from April 1983 to August 1983 and September 1991 to January 2011.  He served in Southwest Asia from January 2005 to December 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  A timely notice of disagreement was received in July 2011; a statement of the case was issued in April 2012, and a VA Form 9 was received in June 2012. 

The Board notes this appeal originally included entitlement to service connection for a sinus disorder; however this issue was granted in a June 2013 rating decision, and as such, is no longer on appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of a rating claim when such claim is raised by the record.  In this regard, the Veteran has asserted his low back strain with thoracolumbar spine degenerative disc disease prevents him from working.  See June 2012 VA Form 9.  As such, the Board finds that the record reasonably raises a claim for TDIU.

The issues of entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by pure tone threshold averages and speech recognition scores that corresponded to no more than a level "I" hearing on the right and level "II" hearing on the left.

2.  The Veteran's low back strain with thoracolumbar spine degenerative disc disease is not manifested by a forward flexion of the thoracolumbar spine greater than 30 degrees but less than 60 degrees, a combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for an initial rating higher than 10 percent for low back strain with thoracolumbar spine degenerative disc disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

The Board notes that the Veteran's claims for increased disability ratings arise from his disagreement with the initial evaluations following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which they authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service private and VA medical records with the claims folder.  The Veteran was afforded VA examinations.  Virtual VA records have been reviewed.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Increased Ratings

The Veteran seeks entitlement to an initial compensable rating for his bilateral hearing loss and entitlement to a rating higher than 10 percent for his low back strain with thoracolumbar spine degenerative disc disease. 

Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the Veteran is appealing the initial assignment of the disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

A.  Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

Service connection for bilateral hearing loss was established by a June 2011 rating decision, at which time a noncompensable rating was assigned, effective February 1, 2011.  In July 2011, the Veteran submitted a notice of disagreement with the disability evaluation assigned for his bilateral hearing loss.

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85. 

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given a numeric designation, which are then used to determine the current level of disability based upon a pre-designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2014).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).
 
The Veteran was afforded a VA examination in November 2010.  The examiner stated that the Veteran's hearing loss had significant effects on the Veteran's occupation.  On the authorized audiological evaluation in November 2010, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
10
15
20
50
LEFT
15
50
55
60

The Veteran's November 2010 VA audiology examination shows a right ear pure tone threshold average of 23.75 decibels with speech recognition of 100 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 45 decibels with speech recognition of 92 percent.  This corresponds to a numeric designation of "II."  Id.  

These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  

The Veteran was afforded a VA examination in January 2013.  The examiner stated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, as the Veteran had difficulty with background noise and group settings.  On the authorized audiological evaluation in January 2013, pure tone thresholds, in decibels, were as follows:



      HERTZ



1000
2000
3000
4000
RIGHT
20
20
30
55
LEFT
20
55
60
60

The Veteran's January 2013 VA audiology examination shows a right ear pure tone threshold average of 31 decibels with speech recognition of 96 percent.  This corresponds to a numeric designation of "I."  Table VI in 38 C.F.R. § 4.85.  His left ear manifests a pure tone threshold average of 49 decibels with speech recognition of 98 percent.  This corresponds to a numeric designation of "I."  Id.  These combined numeric designations then result in a rating of 0 percent under Table VII.  38 C.F.R. § 4.85, Table VII.  

Additionally, the medical evidence of record does not indicate the Veteran meets the requirements for a higher rating based on 38 C.F.R. § 4.86.

Thus, the Veteran is not entitled to a compensable rating for his bilateral hearing loss during any portion of the appeal period.  

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

However, in determining the actual degree of hearing disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not meet the criteria for a higher evaluation at any time during all periods on appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013); see also Fenderson, supra. 

Extraschedular Consideration 

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

The November 2010 and January 2013 VA examiners noted that the Veteran's degree of hearing loss impacts ordinary conditions of daily life, including the ability to work.  However, the VA examiners and the Veteran have not described exceptional or unusual features associated with the Veteran's hearing loss.  There is no doubting the Veteran's symptoms cause some impairment in his functioning and capacity.  However, the extent of his impairment is appropriately contemplated by the rating criteria, which reasonably describe the effects of his disability.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  The VA examinations show that the Veteran does not have an exceptional pattern of hearing impairment.  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Referral for consideration of an extraschedular rating is not warranted.

B.  Entitlement to an Initial Rating Higher than 10 Percent for Low Back Strain with Thoracolumbar Spine Degenerative Disc Disease

The Veteran seeks a rating higher than 10 percent for his low back strain with thoracolumbar spine degenerative disc disease.  He asserts his disability is more severe than what is represented by a 10 percent rating.

Service connection for a low back strain with thoracolumbar spine degenerative disc disease was granted in a June 2011 rating decision, at which a 10 percent rating was assigned, effective February 2011.  The Veteran submitted a notice of disagreement in July 2011. 

The Veteran's low back disability is rated as 10 percent disabled under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014). 

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in 2010, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

A rating of 10 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

A rating of 20 percent is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A rating of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

The Veteran was afforded a VA examination in November 2010.  The Veteran's gait was normal.  There was no noted guarding, spasm or tenderness of the spine.  There was no evidence of spinal ankylosis or vertebral fracture.  Flexion was to 80 degrees, with pain beginning at 70 degrees, extension was to 30 degrees with pain beginning at 20 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 35 degrees, right and left rotation were to 45 degrees.  X-rays demonstrated mild, multilevel degenerative changes, most noticeable at the L5-S1 level with no acute fracture.  The Veteran was assessed with chronic low back strain with residual of decreased range of motion.

VA outpatient records indicate that an x-ray of the low back in January 2013 demonstrated straightening of the lumbar spine, with muscle spasm and anterior spurring bridging the four lumbar disc spaces.

The Veteran was afforded a VA examination in May 2013.  He reported constant lower back pain but no flare-ups.  It was noted that prolonged walking and sitting aggravated his back.  Flexion was to 90 degrees with objective evidence of pain at 90 degrees, extension was to 30 degrees with no objective evidence of pain, right and left lateral flexion were to 30 degrees with no objective evidence of pain, and right and left lateral rotation was to 30 degrees with no objective evidence of pain.  The Veteran was able to perform repetitive-use testing with no change in range of motion results.  Examination revealed no localized tenderness or pain to palpation, and no guarding or muscle spasm.  Muscle strength, reflex examination, and sensory examination were all normal.  There were no signs or symptoms of radiculopathy.  There were no noted neurological abnormalities such as bowel or bladder problems.  The examiner indicated that the Veteran did not have intervertebral disc syndrome with incapacitating episodes.  

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  For a 20 percent evaluation, forward flexion of the thoracolumbar spine must be actually or functionally limited between 30 and 60 degrees, or the combined range of motion must be less than 120 degrees, or there must be muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

The Board notes that the evidence indicates the Veteran's forward flexion was noted to be 80 degrees, with pain starting at 20 degrees in November 2010, and forward flexion was noted to be 90 degrees in May 2013 with pain starting at 90 degrees.  Furthermore, at no time on appeal, even considering evidence of pain, was the Veteran's combined range of motion less than 120 degrees nor did the Veteran exhibit muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, the Board finds that the current 10 percent evaluation, even considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited motion that exists during periods of exacerbation. 

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 20 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  However, the Veteran has not been diagnosed with intervertebral disc syndrome.  See May 2013 VA examination.

The current regulations also allow for separate neurological evaluations, however, the evidence in this case does not allow for additional separate evaluations.  Muscle strength, reflex examinations, and sensory examinations were all normal.  There were no signs or symptoms of radiculopathy and there were no noted neurological abnormalities such as bowel or bladder problems.  See November 2010 and May 2013 VA examinations.  Furthermore, the Veteran has not asserted that he experiences any of these symptoms.

For these reasons, a higher rating is not warranted based on intervertebral disc syndrome and additional separate ratings are not warranted for any neurological symptomatology.

Other medical evidence of record includes complaints and treatment of back pain at VA outpatient centers.  This evidence supports the Veteran's current diagnosis, but does not provide a basis to warrant a rating higher than 10 percent under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

The Veteran has asserted that his symptoms are more severe than what is represented by a 10 percent rating.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements and testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

However, the Board finds that the totality of the evidence indicates the current 10 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal. 

In summary, the Board finds that the Veteran's currently assigned 10 percent rating is commensurate with the symptoms manifested.

Extraschedular Evaluation

As noted previously, the VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's low back disability are inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability levels and symptomatology.  The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required hospitalization for his disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating higher than 10 percent for low back strain with thoracolumbar spine degenerative disc disease is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran seeks entitlement to service connection for a disorder manifested by joint pain, to include as due to an undiagnosed illness.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board notes that the Veteran served in Iraq from January 2005 to December 2006.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

The Veteran was afforded a VA examination in November 2010, at which time he was diagnosed with polyarthritic symptoms in all joints, etiology unknown.  However, no medical opinion was obtained.  The Board finds a remand is necessary to obtain a medical opinion to determine if the Veteran's polyarthritic symptoms in all joints had an onset during service or is otherwise related to any incident of service, including as due to undiagnosed illness.

Pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54. 

While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran's low back disability has significant effects on his employment.  See June 2012 VA Form 9.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.
 
2.  Obtain and associate with the claims file all updated treatment records.

3.  Obtain an addendum opinion to the November 2010 VA examination for joint pain.  If deemed necessary by the examiner, afford the Veteran a VA examination for joint pain.  In rendering the opinion below with respect to an undiagnosed illness, the examiner should be advised that the Veteran did have Persian Gulf service. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the current joint pain disorder had an onset during service or is otherwise related to any incident of service, including service in the Persian Gulf? 

If there is no diagnosed disability that the Veteran's claimed joint pain disorder can be attributed to, the examiner should state whether there are objective signs and symptoms of the joint pain disorder.  

If so, the examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.

4.  After the above development has been completed, if necessary, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or behalf of the Veteran.  The rationale for any opinion offered should be provided.
 
5.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

6.  After all of the above actions have been completed, readjudicate the claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


